
	
		II
		110th CONGRESS
		1st Session
		S. 45
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Ensign (for himself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to make a
		  technical correction in the definition of outpatient speech-language pathology
		  services.
	
	
		1.Technical correction in the
			 definition of outpatient speech-language pathology services
			(a)In
			 generalSection 1861(ll) of the
			 Social Security Act (42 U.S.C.
			 1395x(ll)) is amended—
				(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
				(2)by inserting
			 after paragraph (1) the following new paragraph:
					
						(2)The term
				outpatient speech-language pathology services has the meaning
				given the term outpatient physical therapy services in subsection
				(p), except that in applying such subsection—
							(A)speech-language
				pathology shall be substituted for physical therapy each
				place it appears; and
							(B)speech-language
				pathologist shall be substituted for physical therapist
				each place it
				appears.
							.
				(b)Conforming
			 amendments(1)Section 1861(p) of
			 the Social Security Act
			 (42 U.S.C.
			 1395x(p)) is amended by striking the fourth sentence.
				(2)Section 1833(a)(8)(A) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(8)(A)) is amended by striking outpatient
			 physical therapy services (which includes outpatient speech-language pathology
			 services) and outpatient occupational therapy services and inserting
			 outpatient physical therapy services, outpatient speech-language
			 pathology services, and outpatient occupational therapy
			 services.
				(3)Section 1833(a)(8)(B) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(8)(B)) is amended by striking outpatient
			 physical therapy services (which includes outpatient speech-language pathology
			 services) and outpatient occupational therapy services and inserting
			 outpatient physical therapy services, outpatient speech-language
			 pathology services, and outpatient occupational therapy
			 services.
				(c)Effective
			 dateThe amendments made by this section shall apply to services
			 provided on or after the date that is 6 months after the date of enactment of
			 this Act.
			
